By the Court :
This decree is erroneous. As we understand the doctrine of compensation, abatement, and modification, it is this. The corn*317plainant asks for a decree, and it may be granted to him upon terms. He may be told that he shall take less or give more, and to do so or not, is at his own option. But the court can not tell the defendant that he shall take less or give more, because to tell him so gives him no option whatever. In this case it was competent for the court to decree a specific performance at the request of Graham, upon the terms of abating thirty-three and a third per cent, in the price of the land. But the court had no power to reduce the price of the merchandise. The decree must therefore be reversed, and we retain the cause for further hearing on the whole merits.†

Note bx thb Editor. — See Townsend v. Alexander, ii. 18, and note to that case.